TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00652-CR


John Bender, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. D-1-DC-08-904109, HONORABLE CHARLES E. MILLER JR., JUDGE PRESIDING



O R D E R

PER CURIAM
		The mandate in this cause issued by this Court on December 1, 2011, is hereby
withdrawn.
		It is ordered December 8, 2011.


Before Chief Justice Jones, Justices Henson and Goodwin
Do Not Publish